Citation Nr: 1222168	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-25 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a skin disorder (diagnosed as psoriasiform chronic dermatitis). 

2.  Entitlement to service connection for skin disorders other than psoriasiform chronic dermatitis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain VA treatment records.  The action specified in the April 2011Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The February 2004 RO decision that denied entitlement to service connection for a skin condition was final; the Veteran did not appeal or submit new and material evidence within one year of the decision.

2.  New and material evidence has not been submitted since the February 2004 RO decision.  

3.  None of the Veteran's skin conditions had onset in service or was caused or aggravated by the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The February 2004 rating decision denying the Veteran's service connection claim for a skin condition is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010). 

2.  Evidence received since the February 2004 rating decision is not new and material; thus, a claim for a skin disorder diagnosed as psoriasiform chronic dermatitis is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for entitlement to service connection for a skin disorder other than psoriasiform chronic dermatitis have not been met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

New and Material Evidence

The Veteran original claim for entitlement to service connection for a skin condition was denied in an October 2002 decision; the Veteran did not appeal.  In March 2003, the Veteran filed new claim for a skin rash.  The RO reopened the Veteran's claim, but denied entitlement to service connection for a skin condition in a February 2004 rating decision.  The Veteran did not appeal or submit new or material evidence within one year of this decision.  In December 2008, the Veteran again petitioned to reopen his previously denied claim for a skin condition.  

The Board notes that the October 2002 and February 2004 rating decisions considered a diagnosis of psoriasiform chronic dermatitis; however, since that time, the Veteran has also been diagnosed with additional disabilities, such as prurigo nodularis and chronic spongiotic dermatitis (this is why the undersigned generally cites to such issues generally, for example, addressing the issue of service connection for a "skin disability" rather than service connection for psoriasiform chronic dermatitis).  

As a new claim can be raised with the submission of a diagnosis not previously considered, when addressing the new and material evidence claim, the Board will focus solely on whether new and material evidence has been presented with respect to a claim for psoriasiform chronic dermatitis.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  The question of whether the Veteran is entitled to service connection for any other skin condition will be addressed below.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence that the Veteran's psoriasiform chronic dermatitis had onset in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the psoriasiform chronic dermatitis is related to his active military service.  

Additional VA treatment records have been obtained.  While these records are new, they are not material.  The VA treatment records show current treatment for several different skin conditions, but there is no evidence showing that any of these conditions had onset in service or are related to service.  None of the Veteran's treatment providers offers an opinion concerning the etiology of any of the Veteran's skin conditions.  These records show that the Veteran claims to have experienced skin problems since service, but his claims are redundant of statements made during his previous claims.  As none of the additional medical records show that any of the Veteran's current skin conditions, to include psoriasiform chronic dermatitis, had onset in service or otherwise related to service, new and material evidence has not been presented and the Veteran's previously denied claim for a skin disorder diagnosed as psoriasiform chronic dermatitis cannot be reopened.  



Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A.  § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).

For many of these diseases, if all other criteria are met and the disease becomes manifest to a degree of 10 percent of more at any time after service, service connection is presumed.  The exception is for chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy; these diseases must have become manifest to a degree of 10 percent or more within one year after the date on which the veteran was last exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6).  Here, there is no evidence that the Veteran currently has cloracne or other acne form disease or that chloracne or another acneform disease manifest to a degree of 10 percent within one year of service.  Accordingly, service connection cannot be granted on a presumptive basis under 38 C.F.R. § 3.307.  

However, the absence of a disease on the presumptive list does not preclude a Veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his skin condition to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct basis for a skin disorder other than psoriasiform chronic dermatitis, to include as due to exposure to Agent Orange in service.

Recent VA treatment records include diagnoses of eczema, prurigo nodularis, lichen simplex chronicus (LSC), spongiotic dermatitis, and tinea versicolor.  Thus, the Veteran clearly has a current disability.  At issue is whether any of these conditions are related to service.  

The Veteran has at times claimed that his condition began in service or immediately after service and has continued to the present, essentially a continuity of symptomatology argument.  See, e.g., VA Dermatology Clinic Note (April 7, 2003) and Statement from the Veteran (October 24, 2003).  

However, in his May 2002 original claim for benefits, the Veteran placed onset of his skin disability in 1996, almost three decades after separation from service. 

Additionally, the Veteran has argued that his skin problems developed because of exposure to Agent Orange in Vietnam.  See Statement in Support of Claim (December 9, 2008).  

VA treatment records are negative for any complaints of or treatment for a skin condition other than a ganglion cyst on the Veteran's right wrist and a laceration on the left side of his neck.  At his separation examination in August 1969, no diseases or disabilities of the skin were noted.  The Veteran also denied suffering from any skin diseases on a Report of Medical History completed at the same time.  

Post-service, there is no evidence of complaints of or treatment for any skin condition until 1999, thirty years after separation from service, when private medical records show the Veteran sought treatment from Dr. E.H. for psoriasiform chronic dermatitis.  There is no indication in the available records from Dr. E.H. that the Veteran had a previous history of similar skin problems.  

To the extent the Veteran has attempted to claim that his current skin conditions had onset in service and continued to the present, the Board finds the preponderance of the evidence is against the Veteran's claims.  Not only is there no evidence the Veteran was treated for any skin problems in service or for decades after service, but the Veteran himself has provided contradictory statements concerning when his disability actually began.  

The Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Here, the Veteran reported in his May 2002 claim that his skin disability had onset in 1996, many years after service, but in statements to the RO and to his treatment providers, he claimed that he first experienced a rash in service.  The Veteran's inconsistencies undermine his credibility.  Thus, while the Board has considered the Veteran's lay testimony and recognizes that he is competent to testify concerning observable symptoms such as rash, the Board finds the Veteran's statements to have limited probative value for the reasons discussed above.

The Board has also considered the numerous lay statements from the Veteran's friends and family testifying that the Veteran did not have any skin problems prior to his military service.  However, even assuming that these statements are true, they have limited probative value.  As no skin disability was noted at the time of the Veteran's enlistment, he was presumed to be in sound condition at the time of his enlistment and therefore no one is suggesting that his current skin conditions pre-existed service.  The Veteran's friends and family only confirm that he did not have a skin disability prior to his military service and that he has it now (both facts that are not at issue in this case); however, none of them can place onset of his disability in service or immediately after service.  It does not appear that any of the lay statements submitted on the Veteran's behalf provide a specific time frame for when the Veteran's current skin problems first manifest.  

Based on all the above evidence, the Board concludes that the contemporaneous medical evidence, which shows a disability that began many years after service, is significantly more probative than the lay testimony of the Veteran, his family, and friend concerning the onset of his disability.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Therefore, the Board finds that entitlement to service connection for a skin disorder cannot be granted based on continuity of symptomatology.

However, the Board has also considered the Veteran's theory that his skin problems developed because of exposure to Agent Orange or other herbicides in service.  Unfortunately, there is no evidence of record to support the Veteran's theory.  None of his treatment providers has ever offered even a speculative opinion concerning the etiology of his disability.  The only evidence in support of the Veteran's theory of entitlement is his own unsubstantiated lay testimony.

Essentially, the Veteran has offered his opinion as to the etiology of his variously diagnosed skin conditions; however, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a skin condition due to his alleged herbicide exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability, however sincere, is not competent evidence and is entitled to low probative weight.

As there is no evidence that the Veteran's current skin conditions had onset in service or for many years after service or that they were caused by or related to the Veteran's active military service, entitlement to a skin disorder other than psoriasiform chronic dermatitis must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The letter must also inform the Veteran of the bases of the prior denial.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in December 2008, prior to the unfavorable RO decision.  This letter informed the Veteran of why his claim was previously denied, what evidence was required to reopen his claim, and what evidence was required to substantiate his claim.  He was also informed of VA and the Veteran's respective duties for obtaining evidence, as well as how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private treatment records.  He was provided a VA general medical examination in September 2002.  

The Board has considered whether the Veteran should be afforded a VA examination to determine whether his current skin condition is related to service, to include as due to exposure to Agent Orange.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's skin condition is related to his military service is his own unsupported lay statements.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

As new and material evidence has not been received, the Veteran's previously denied claim for entitlement to service connection for a skin disorder diagnosed a psoriasiform chronic dermatitis cannot be reopened.

Entitlement to service connection for a skin disorder other than psoriasiform chronic dermatitis is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


